DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on April 30, 2021 has been considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 23-35) in the reply filed on July 6, 2021 is acknowledged.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
a) Cancel claims 36-42.

Allowable Subject Matter
5.	Claims 23-35 are allowed.
The primary reason for the indication of the allowability of claims 23-35 is:
Regarding claims 23-35, the prior art does not teach or fairly suggest in combination with the other claimed limitations a digital valve controller, comprising: a seal washer assembly disposed within the bore, the seal washer assembly comprising: a seal washer having a bore; a pair of inserts disposed within the bore of the seal washer and each comprising a first portion, a second portion, and a groove, a first groove from a first of the pair of inserts and a second groove from a second of the pair of inserts cooperating to form a passage extending between the first portion of the inserts and the second portion of the inserts; and an electrical coupling extending through the passage formed by the grooves of the inserts.
This limitation is found in claims 23-35, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carullo (US 6,963,495), Kaufman (US 6,501,017), Hashii (US 11,165,189) and Shiraishi (US 10,630,021) disclose a housing with a sealing assembly.

Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

January 28, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848